Citation Nr: 1527529	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1954 to October 1957.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2013 and December 2014, the Board remanded the case to the agency of original jurisdiction (AOJ).

In October 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Virtual VA claims file.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus is capable of lay observation, and the Veteran has credibly indicated that he experiences the symptoms of this disorder.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition, the Veteran is competent to state that he experienced significant in-service noise exposure as a gunner's mate on board the U.S.S. James E. Kyes and the Board has found this testimony credible.  The dispositive issue in this case is whether the tinnitus is related to the in-service noise exposure.

In its December 2014 remand, the Board instructed that the Veteran be afforded a VA examination to answer this question.  The April 2015 VA examiner concluded that the Veteran's tinnitus was not likely related to service because, in part, "There is no objective evidence to support presence of noise injury during service.  STRs are silent for any complaint, diagnosis, or treatment of claimed condition."  As the Board finds credible the Veteran's statements that he experienced tinnitus in service after his noise exposure, the fact that the examiner did not consider the Veteran's lay statements in this regard reduces the probative value of this opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  As noted in the December 2014 Board remand, the Veteran's statements to VA examiners in 2008 that he did not have a history of tinnitus was due to a misunderstanding based on his lack of knowledge of the medical term tinnitus, and the Veteran has therefore offered competent, credible testimony that he has experienced tinnitus in and since service.

As the probative value of the VA examiner's opinion has been reduced and the Veteran's testimony as to in service tinnitus continuing to the present time is competent and credible, the evidence is approximately evenly balanced on the question of whether tinnitus is related to in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


